

117 HRES 295 IH: Expressing the sense of the House of Representatives that the United States Trade Representative should promptly resume negotiations to conclude the Environmental Goods Agreement.
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 295IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Ms. DelBene (for herself, Mr. Panetta, Mr. Beyer, Ms. Sewell, and Mr. Kind) submitted the following resolution; which was referred to the Committee on Ways and MeansRESOLUTIONExpressing the sense of the House of Representatives that the United States Trade Representative should promptly resume negotiations to conclude the Environmental Goods Agreement.Whereas climate change is an existential threat to our way of life, impacting our health, national security, and economic prosperity;Whereas transitioning towards a low-emissions economy must be a priority for all countries;Whereas the United States is only responsible for 13 percent of global emissions;Whereas the United States must seek to address climate change through domestic policy and global action;Whereas, on July 8, 2014, the United States and other member countries of the World Trade Organization, accounting for nearly 90 percent of global exports in environmental goods, began negotiations on the Environmental Goods Agreement;Whereas the Environmental Goods Agreement would eliminate tariffs on a broad range of environmental goods including wind turbines, water treatment filters, solar water heaters, and bicycles;Whereas the United States is a leader in the development of environmental goods, but such goods can face tariffs as high as 50 percent when exported to other countries;Whereas the negotiations represent a significant opportunity to help countries across the world access high-quality affordable environmental goods while also leveling the playing field for American manufacturers and supporting green jobs; andWhereas reengaging on the Environmental Goods Agreement must be part of a larger set of efforts aimed at combating the climate emergency, achieving a clean energy economy, and reaching net-zero emissions by the year 2050: Now, therefore, be itThat it is the sense of the House of Representatives that not later than 90 days after the date of the adoption of this resolution, the United States Trade Representative should resume negotiations to conclude the Environmental Goods Agreement.